United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chelsea, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1683
Issued: March 11, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 12, 2009 appellant filed a timely appeal from a January 28, 2009 decision of the
Office of Workers’ Compensation Programs which denied merit review. Because more than one
year has elapsed between the most recent merit decision dated November 8, 2007 and the filing
of this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim pursuant to
20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration.
FACTUAL HISTORY
On April 17, 2007 appellant, then a 52-year-old letter carrier, filed an occupational
disease claim alleging that she developed tingling and discomfort in her hands and fingers with
neck pain. She became aware of her condition on January 23, 2007. Appellant did not stop
work. In an April 20, 2007 duty status report, Dr. Nancy S. Adams, a Board-certified internist,

noted clinical findings of carpal tunnel syndrome and cervical radiculopathy. She opined that
appellant was able to work full time without restrictions.
On June 7, 2007 the Office advised appellant of the factual and medical evidence needed
to establish her claim. Appellant thereafter submitted physical therapy notes from May 29
to 31, 2007.
In a July 10, 2007 decision, the Office denied appellant’s claim on the grounds that the
evidence submitted was not sufficient to establish that appellant sustained an injury in the
performance of duty.
On July 17, 2007 appellant requested a review of the written record. In an undated
statement, she asserted that her claimed condition was due to lifting heavy tubs of mail daily and
casing letters and flats which required constant movement of the hands and fingers for 40 hours
per week. Appellant also carried a mail satchel which caused a pinched nerve in her neck. She
submitted reports from Dr. Adams dated January 17 to July 2, 2007 for treatment of intermittent
paresthesia in the hands involving all her fingers and neck pain. Dr. Adams diagnosed acute
paresthesia and insomnia due to anxiety and fatigue and depression. In a July 2, 2007 attending
physician’s report, she diagnosed bilateral carpal tunnel syndrome and right cervical
radiculopathy. Dr. Adams noted with a checkmark “yes” that appellant’s condition was caused
or aggravated by an employment activity and indicated that appellant was a letter carrier who
sorted mail. She advised that appellant could continue working. On February 28, 2007 appellant
was seen in consultation with Dr. Luz S. Ruiz, a Board-certified neurologist, for numbness and
weakness in her hands with neck pain. Dr. Ruiz diagnosed bilateral shoulder pain associated
with intermittent numbness, paresthesias and weakness in her hands and the possibility of
bilateral cervical radiculopathy versus carpal tunnel syndrome. On April 11, 2007 he noted that
an April 2, 2007 electromyogram revealed moderate bilateral median neuropathies as seen in
carpal tunnel syndrome predominately on the left side superimposed on mild and chronic lower
cervical and upper thoracic radiculopathy on the right side. Dr. Ruiz noted that appellant’s
duties as a letter carrier could be contributory to her radiculopathy but not the cause of her
condition. Appellant submitted physical therapy notes from April 17 to May 31, 2007.
In a November 8, 2007 decision, an Office hearing representative affirmed the July 10,
2007 decision, as modified. The hearing representative noted that appellant provided sufficient
evidence to support that she was diagnosed with bilateral carpal tunnel syndrome and cervical
radiculopathy and identified employment the factors she believed contributed to her condition.
However, the medical evidence was insufficient to establish that the diagnosed conditions were
causally related to her work duties.
On October 27, 2008 appellant requested reconsideration. She submitted a copy of her
CA-2 and a July 2, 2007 attending physician’s report from Dr. Adams, both previously of record.
Appellant also submitted a November 7, 2007 duty status report from Dr. J. Saperstein, a Boardcertified orthopedic surgeon, who noted clinical findings of fibrosis of the hands and feet due to
laceration of the fingers and reflex sympathetic dystrophy. In a November 7, 2007 attending
physician’s report, Dr. Saperstein diagnosed laceration to the fingers and reflex sympathetic
dystrophy caused by a dog bite on June 25, 2007. He noted with a checkmark “yes” that
appellant’s condition was caused or aggravated by an employment duty.

2

In a January 28, 2009 decision, the Office denied appellant’s reconsideration request on
the grounds that she failed to raise a substantive legal question or include new and relevant
evidence.
LEGAL PRECEDENT
Under section 8128(a) of the Act,1 the Office has the discretion to reopen a case for
review on the merits. It must exercise this discretion in accordance with the guidelines set forth
in section 10.606(b)(2) of the implementing federal regulations,2 which provide that a claimant
may obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence which:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by the
[Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [the Office].”
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.3
ANALYSIS
Appellant’s October 27, 2008 request for reconsideration neither alleged nor
demonstrated that the Office erroneously applied or interpreted a specific point of law.
Additionally, she did not advance a relevant legal argument not previously considered by the
Office. Consequently, appellant is not entitled to a review of the merits of her claim based on the
first and second above-noted requirements under section 10.606(b)(2).
With respect to the third requirement, appellant submitted a November 7, 2007 duty
status report from Dr. Saperstein who noted clinical findings of fibrosis of the hands and feet due
to laceration of the fingers and reflex sympathetic dystrophy. A November 7, 2007 attending
physician’s report from Dr. Saperstein diagnosed laceration to the fingers and reflex sympathetic
dystrophy caused by a dog bite on June 25, 2007. Dr. Saperstein indicated that this was
employment related. However, these reports are not relevant to appellant’s claim of
occupational disease attributed to lifting tubs of mail and casing letters. The issue on which her
claim was denied is whether appellant’s diagnosed conditions of bilateral carpal tunnel syndrome
and cervical radiculopathy were causally related to her work duties as a letter carrier as noted in
1

5 U.S.C. § 8128(a).

2

20 C.F.R. § 10.606(b).

3

Id. at § 10.608(b).

3

her statements to the Office. To the extent that Dr. Saperstein addressed causal relationship, he
indicated that appellant’s condition was due to a dog bite. The Board notes that appellant’s
occupational disease claim did not implicate a dog bite as a cause of her claimed condition.
Appellant resubmitted a copy of her CA-2 and a July 2, 2007 attending physician’s report
from Dr. Adams. However, this evidence is duplicative of that already contained in the record.4
It was previously considered by the Office in its November 8, 2007 decision and found to be
deficient. The Office properly determined that this evidence did not constitute a basis for
reopening the case for further merit review.
Appellant did not otherwise provide any new and relevant evidence pertaining to the
issue of whether her diagnosed conditions of bilateral carpal tunnel syndrome and cervical
radiculopathy were causally related to her work duties. Therefore, the Office properly
determined that this evidence did not constitute a basis for reopening the case for a merit review.
On appeal, appellant asserted that the Office did not consider all of the evidence she
submitted and that her supervisor encouraged her to file a claim. She also submitted new
evidence on appeal. Appellant stated that she was confused by the January 28, 2009 decision in
light of a January 23, 2009 letter to the employing establishment in which the Office indicated
that it would conduct a merit review of the claim. The Board notes that the record indicates that
the Office considered all of the evidence properly before it. At the time of the January 28, 2009
decision, the August 23, 2008 report of Dr. Ruiz was not of record. Therefore, the Board may
not consider this report on appeal.5 The fact that appellant’s supervisor encouraged her to file a
claim is not a basis for obtaining a merit review. The underlying issue in this case concerns the
medical evidence addressing the causal relationship between a diagnosed medical condition and
appellant’s work duties. The Office’s January 23, 2009 letter to the employing establishment did
not obligate the Office to issue a merit decision. The standard for obtaining a merit review has
been codified in the applicable federal regulations. The regulations address the basis on which a
claimant may obtain further merit review. To the extent the January 23, 2009 letter departs from
this standard, the January 28, 2009 decision properly applied the regulations to the evidence
submitted on reconsideration.
Appellant did not show that the Office erroneously applied or interpreted a point of law;
advance a point of law or fact not previously considered by the Office; or submit relevant and
pertinent evidence not previously considered by the Office.”6 Consequently, she is not entitled
to a review of the merits of her claim pursuant to the requirements under section 10.606(b)(2).

4

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a case; see Daniel Deparini, 44 ECAB 657 (1993); Eugene F. Butler, 36 ECAB 393,
398 (1984); Bruce E. Martin, 35 ECAB 1090, 1093-94 (1984).
5

See 20 C.F.R. § 501.2(c)(1) (the Board’s review of a case is limited to the evidence in the case record that was
before the Office at the time of its final decision).
6

Id. at § 10.606(b).

4

CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the January 28, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 11, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

